DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/13/2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further in view of Forney [US 2021/0026673].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duyanovich et al. [US 5,835,954], Applicant Cited Art, in view of Forney [US 2021/0026673].
Claim 1, Duyanovich et al. teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: for migrating data from a first storage system to a second storage system [Col. 3, lines 40-51; Col. 2, lines 59-63]: to direct write requests received at the first storage system to the second storage system [Col. 3, lines 1-4]; initially set a cache in the first storage system to a first state in which the cache stores write data for first write requests; and change a state of the cache from the first state to a second state in which write data for second write requests bypasses the cache and are directed by the proxy to the second storage system [Col. 3, lines 23-39].  See Figure 3, 6A and 6B. Duyanovich et al. does not teach but Forney discloses creating a proxy at the first storage system to direct write requests received at the first storage system to the second storage system [Par. 0004].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Duyanovich et al. to include the proxy as disclosed by Forney since doing so provides means for the redirection of access requests during the migration process.
Claim 2, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein the migrating of the data from the first storage system to the second storage system is a centralized cache-assisted, proxy bypass migration managed by a central controller in which read and write caching is enabled to serve input/output (I/O) requests from host systems during a duration of the migrating [Col. 3, lines 23-39 and Abstract].
Claim 3, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein the second state is a write-through mode of the cache [Col. 3, lines 23-39].
Claim 4, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 3, wherein the instructions upon execution cause the system to invalidate data of the cache to enforce serving of read requests from the second storage system through the proxy [Col. 3, lines 12-22].
Claim 5, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein in the first state the cache is enabled for read caching and write caching [Col. 5, lines 30-40].
Claim 6, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein the first write requests and the second write requests are from a number of host systems [host requests, Abstract].
Claim 7, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: cause creation of a destination storage volume at the second storage system, the destination storage volume to receive the data to be migrated; and create the proxy based on creating a pass-through volume at the first storage system [Col. 2, line 64-Col. 3, line 50].
Claim 8. Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 7, wherein the instructions upon execution cause the system to: receive metadata of the destination storage volume; and create the pass-through volume based on the metadata [bit map and flag, Col. 3, lines 14-22].
Claim 9, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 7, wherein the instructions upon execution cause the system to: initiate mirroring of data from a source storage volume in the first storage system to the pass-through volume, to transfer the data from the source storage volume to the destination storage volume, wherein the changing of the state of the cache occurs after completion of the mirroring of the data from the source storage volume to the destination storage volume [see Col. 2, line 64 – Col. 3, line 22; wherein copying the data results in a mirror].
Claim 10, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 9, wherein the instructions upon execution cause the system to: present the destination storage volume to a host system such that the host [Col. 2, line 64-Col. 3 line 12] system is provided with a plurality of paths over which requests of the host system can be transmitted [Col. 7, line 49-54; wherein having to define a path, it is understood that multiple path options are available].
Claim 11, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 10, wherein the plurality of paths comprise a first path from the host system to the first storage system, and a second path from the host system to the second storage system [Fig. 2, paths 202 and 204].
Claim 12, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 11, wherein the first path and the second path are both in an active state to allow access of data by the host system from the destination storage volume [Fig. 2, paths 202 and 204; active state managed via interface 102; See Col. 5, lines 30-60].
Claim 13, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 11, wherein the instructions upon execution cause the system to: remove the first path to decommission the first storage system [Fig. 3, Col. 6, lines 5-20].
Claim 14, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein the first storage system acts as an initiator to the second storage system when directing the write requests to the second storage system [wherein the data is initially stored in the source DASD and therefore, acts as an initiator, Col. 5, lines 48-60].
Claim 15, Duyanovich et al. in view of Forney discloses the non-transitory machine-readable storage medium of claim 1, wherein in the first state the cache provides read caching for read requests from a host system [normal cache operations, Col. 5, lines 30-40], and wherein in the second state data in the cache is invalidated and read requests from the host system are directed to the second storage system [Col. 3, lines 13-21 and Col. 6, lines 5-20; Fig. 3].
Claims 16-20 are rejected similarly as Claims 1-15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133